     Case 2:20-cv-01478-TLN-DMC Document 26 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE DiAUNDRA ROGERS,                          No. 2:20-CV-1478-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    WILLIAM NETHERBY,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 25, for an extension

19   of time to file a reply to Defendant’s answer to the complaint. Plaintiff’s motion is denied

20   because the Federal Rules of Civil Procedure do not contemplate or allow for such a pleading.

21                  IT IS SO ORDERED.

22

23   Dated: August 18, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
